Citation Nr: 0214445	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  95-14 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from March 1965 
to January 1968, with subsequent service in the Army Reserve 
and National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1995 RO decision which denied service 
connection for PTSD.  A personal hearing was held before an 
RO hearing officer in July 1995.  In January 1998 and March 
1999, the Board remanded the case to the RO for further 
evidentiary development.  


FINDINGS OF FACT

During service the veteran did not engage in combat, although 
there is sufficient verification of a service stressor, and 
the service stressor led to his currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1965 
to January 1968.  His service personnel records show that he 
served in Vietnam as an inventory clerk (ammunition storage 
specialist) with the 9th Infantry Division and the 148th 
Ordnance Company from 1967 to early 1968.  His service 
records do not indicate that he engaged in combat.  

Service medical records from the veteran's 1965-1968 active 
duty do not show a psychiatric disorder, and post-active duty 
medical records until the 1990s show no such disorder.

In October 1994, the veteran filed his claim for service 
connection for PTSD.  

VA outpatient treatment records from October 1994 refer to 
recent loss of a job.  The veteran reportedly regularly 
smoked marijuana.  He reported memory problems.  The veteran 
reported leaving Vietnam on an airplane in the second week of 
the Tet Offensive in 1968.  He said the airplane was hit, the 
engine burned, and they made an emergency landing in the 
Philippines.  The outpatient records include various 
impressions such as depression, a personality disorder, and 
PTSD.  One clinical psychologist said the diagnostic 
assessment was PTSD (Vietnam).  Later medical records include 
diagnoses of PTSD, other mental disorders, and substance 
abuse.

In November 1994, the veteran submitted a statement listing 
alleged stressors encountered while stationed in Vietnam.  He 
said that in April 1967, while he was on guard duty at 
Bearcat Base Camp with the 9th Infantry Division, he heard a 
sound which he was told was a sniper firing two shots at him, 
and he was told to get down.  In May 1967, he was a perimeter 
guard one night when he saw a Vietnamese person run over a 
ridge with a rifle; the veteran went into a ditch beside his 
bunker to "get" the person, he heard a gun click and 
thought he had been seen but he could not see anyone.  He 
turned around and returned to the bunker.  The next morning, 
he explored the ditch and found footprints which extended 
within ten feet of the point he had stopped the night before.  
Continuing with his allegations, the veteran said he saw a 
South Vietnamese parachutist misjudge a landing and become 
entangled in concertina wire; the parachutist was "covered 
instantly with red."  In June 1967, he was traveling from 
Long Ben to Bearcat Base, not with a convoy, when he and his 
comrades saw their own smoke and saw two HE rounds pass 
nearby.  He said he was later on a trash run to a garbage 
dump; when they arrived at the dump, one hundred people 
swarmed onto the truck and he rifle-butted a ten-year-old boy 
whose fingers were bloody.  He heard a South Vietnamese 
person firing a machine gun, and began doing so himself, then 
supervised the removal of the garbage from the truck.  In 
July 1967 he was in a convoy hauling ammunition from Bearcat 
Base to Long Ben to be dumped.  The fourth truck in the 
convoy was blown up, killing the driver and blowing the 
passenger's left leg off and mangling his left arm.  In 
August 1967 he was transferred to the 173rd Airborne Base 
Camp, and the base was rocketed "that night."  In October 
1967 he reported an instance of spying by a member of the 
Viet Cong; the individual was later executed by the South 
Vietnamese.  In November 1967 he was part of a group of seven 
or eight who were ordered to destroy four tons of ammunition; 
they loaded the ammunition on a boat and took it to an island 
outside of Vung Tah.  There were two other boats (with two 
people on each) next to the island; the boats refused to 
leave the area, and the veteran and his comrades set the fuse 
and left the area.  The veteran further alleged that in 
January 1968, he went to Tonsenute Airbase and boarded an 
airplane to leave Vietnam.  While they were airborne, 
"something hit the engine" and they lost altitude and were 
told they were under fire.  They landed at Wake Island, then 
went to Clark Air Force Base in the Philippines to wait for 
another engine from Florida, and the plane was fixed and they 
flew to California.

A VA hospital discharge summary dated in November 1994 shows 
that the veteran was hospitalized for one week with the 
following Axis I diagnoses: dysthymia, PTSD traits, alcohol 
dependence, and marijuana abuse.  The Axis II diagnosis was 
antisocial personality traits.  The veteran stated that he 
was an expert on ammunition and demolition during the Vietnam 
War, and said he was in combat situations (which were not 
identified).  PTSD was also diagnosed during a December 1994 
VA hospital admission.

Social Security Administration records from 1994 to 1996, 
which include VA and other medical records, note various 
psychiatric diagnoses such as affective disorder, anxiety-
related disorder, PTSD, personality disorder, and history of 
substance abuse.

At a July 1995 RO hearing, the veteran reported alleged 
stressors in Vietnam.  He said he saw an M-79 round removed 
from another soldier and later disposed of the round.  He 
said he disarmed booby traps.  He reported being in the first 
truck of a convoy when soldiers were killed in the fourth 
truck.  He said he could not recall the names of the soldiers 
or their units.  He said he was in the back of a truck when a 
piece of wire hooked him around the neck and threw him to the 
back of the truck. He also reiterated some of the alleged 
stressors described in his November 1994 statement.

By a statement received in August 1995, the veteran listed 
additional details relating to his claimed stressors, but did 
not identify the events to which these details were related.

Private medical records dated from August 1995 to May 1997 
show that the veteran has been diagnosed with PTSD and other 
mental disorders.

With a statement received in March 1997, the veteran enclosed 
a February 1967 Daily Staff Journal or Duty Officers's Log 
(DA Form 1594), and, referring to an item on that form, 
stated that he was in a tent with another soldier when a .30 
caliber round was fired into the tent. 

Private medical records from March 1998 show the veteran 
being treated for PTSD and depression symptoms including 
flashbacks, anxiety, panic attacks, sleep difficulty, and 
marijuana dependence.  He was diagnosed with major depressive 
disorder and PTSD, as well as personality disorder not 
otherwise specified.

In July 1998 the veteran was given a VA PTSD examination.  He 
stated that he was an explosives expert while in service and 
had to disarm lots of explosive devices.  He said that he was 
not sure of what his most traumatic experiences were, but 
cited being bombarded by artillery during his regular 
disarming jobs, and having to go out one night and get a Viet 
Cong who was in a ditch and fired on him.  He reported that 
he had nightmares and flashbacks, and difficulty sleeping 
without medication.  He stated that he was distrustful of 
others, and once lived in a house deep in the woods which was 
surrounded by traps with explosives.  He indicated that he 
spent most of his time alone, and was very hypervigilant.  He 
stated that he was reactive to strange and loud noises.  He 
reported that he had not worked for many years, and did not 
drink but used marijuana if it was available.  On objective 
examination, he was suspicious and appeared mildly depressed.  
He was oriented, and spoke about the realness of his dreams 
and flashbacks.  He did not presently have auditory 
hallucinations, but reported auditory hallucinations of 
artillery fire.  The examiner's diagnosis was PTSD.

In September 1998, extracts from three Operational Reports - 
Lessons Learned, submitted by the 9th Infantry Division from 
February 1967 to October 1967, were submitted by the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  These records show activities encountered by the 
reporting unit during the veteran's Vietnam tour.  

A May 1999 statement from a community mental health center 
noted the veteran had recurrent major depression with 
psychotic features, PTSD, marijuana dependence, and a 
personality disorder.

In October 2000, a unit history of the 148th Ordnance Company 
from 1967 was submitted by the USASCRUR.  These records show 
the locations of the veteran's unit and significant 
situations encountered by the unit during 1967.  The company 
provided ammunition storage and supply.

In January 2001, the veteran was given another VA PTSD 
examination.  The examination report indicates that the 
examiner reviewed the veteran's claims file, as well as the 
July 1998 VA PTSD examination which diagnosed the veteran 
with PTSD.  The report states that the July 1998 examination 
suggests that there was no identifiable stressor for which 
the veteran would have experienced PTSD symptoms, and that 
one of the stressors reported in July 1998 was not completely 
consistent with a stressor reported at the present time.  The 
examination indicates that the veteran laughed as he talked 
about some of his psychological traumas and events and 
indicated that others said these events did not happen but he 
knew that they did.  Regarding the inconsistent stressor 
reported, the veteran reported an event in which he stated 
that he experienced a potential confrontation with a Vietcong 
during which no shots were fired.  During the veteran's 
previous July 1998 examination, the veteran reported that 
shots had been fired in this situation.  The veteran 
indicated that he spent most of his time alone watching 
television, and drank about a 6-pack of alcohol per year and 
used marijuana almost daily.  On objective examination, the 
veteran was alert, oriented, and attentive.  His mood was 
euthymic, and his affect was full range.  His speech was 
regular in rate and rhythm, and he was rather talkative.  
There was no evidence of psychomotor agitation or 
retardation.  His eye contact was good and he was 
cooperative.  His thought process was somewhat 
circumstantial, and his thought content was devoid of any 
current auditory or visual hallucinations, although he 
reported seeing shadows once every couple of weeks and 
hearing artillery about once a week.  There was no evidence 
of delusional content, and the veteran denied any current 
suicidal or homicidal ideation.  His memory was mildly 
impaired for immediate information, but intact for recent and 
remote events.  His intelligence was estimated to be average 
and he had partial insight into his current condition.  The 
examiner's diagnosis was cannabis dependence, malingering of 
PTSD symptoms, major depression by history, and antisocial 
personality traits by history.  In discussion of the 
examination, the examiner indicated that the veteran did not 
describe a complete PTSD pattern of symptoms, and stated that 
it was likely that some of the veteran's symptoms were being 
exaggerated.  It was noted that there were inconsistencies in 
the veteran's stressor details, and the examiner indicated 
that the veteran had spent time in PTSD groups and may have 
been repeating PTSD symptoms he heard described there.  The 
examiner stated that the veteran's social adaptability, 
interactions with others, and ability to maintain employment 
and perform job duties appeared mildly impaired, and that his 
level of disability was in the nonexistent range for PTSD.   

In September 2002, the veteran's representative submitted 
written argument, along with a copy of an article by a 
retired Army officer who commanded the 148th Ordnance Company 
(Ammunition) in Vietnam in 1967-1968.  The article was 
published in the September/October 2000 issue of the Army 
Logistician.  The article describes how the company received, 
stored, and issued ammunition to various combat units.  The 
company's main ammunition supply point was located at Vung 
Tau, and a small detachment of the company was located at a 
small ammunition supply point at the Dong Tam base in support 
of the 9th Infantry Division.  The article notes that members 
of the 148th Ordnance Company stationed at the supply point 
of Dong Tam were exposed to enemy rocket and mortar attack 
during the period.  Other temporary assignments of personnel 
of the company were also noted.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Although the latest VA examination questioned, and possibly 
rejected, a diagnosis of PTSD, there are numerous other VA 
and other medical records from recent years which have 
diagnosed PTSD.  Regardless of other coexisting mental 
problems, there appears to be a satisfactory diagnosis of 
PTSD, and satisfactory medical linkage between the diagnosis 
and a purported service stressor.  The outcome of the case 
turns on whether there is satisfactory proof of a service 
stressor.

The veteran's service records indicate service in Vietnam 
with an ammunition supply company.  Service records show no 
combat decorations or other evidence of participation in 
combat.  As it is not shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet.App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or independent evidence.  One 
claimed service stressor appears to be rocket or mortar 
attacks at his base in Vietnam.  A recent court decision 
indicates that a rocket attack at a large base in Vietnam may 
be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the rocket attack.  Pentecost, supra.  
Some documents from USASCRUR, as well as the article 
submitted by the veteran's representative, suggest the 
veteran was subjected to rocket or mortar attacks while 
assigned to his non-combat job with either the 9th Infantry 
Division or 148th Ordnance Company while in Vietnam.  Given 
the available evidence, and the holding in Pentecost, the 
Board finds this particular stressor is satisfactorily 
corroborated.  

The post-service medical evidence contains an acceptable 
diagnosis of PTSD.  Medical records indicate the PTSD 
diagnosis rests at least in part on the general rocket/mortar 
attack stressor which has been verified.  There is medical 
evidence linking the diagnosis to the verified stressor.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

